20 N.J. 274 (1955)
119 A.2d 449
ANTHONY J. MARA, PLAINTIFF-RESPONDENT,
v.
TOWNSHIP OF PARSIPPANY-TROY HILLS, A MUNICIPAL CORPORATION IN THE COUNTY OF MORRIS AND STATE OF NEW JERSEY, AND JOHN P. BATCHELDER, MUNICIPAL MANAGER OF THE TOWNSHIP OF PARSIPPANY-TROY HILLS, HENRY AHLERS, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued December 19, 1955.
Decided December 19, 1955.
Mr. Worrall F. Mountain, Jr., argued the cause for the appellant (Messrs. Mills, Jeffers and Mountain, attorneys).
Mr. Ralph Porzio argued the cause for the respondent (Messrs. Scerbo, Porzio and Kennelly, attorneys).
*275 PER CURIAM.
At the argument of this cause it appeared that the factual situation and the provisions of the township ordinances applicable to the position claimed by the plaintiff were not fully presented in the record and the briefs before the court. Therefore the cause is remanded to the Law Division of the Superior Court for the purpose of amending the pleadings and the pre-trial order, the taking of further proofs and the making of a new finding of fact and judgment thereon.